Exhibit 10.1

 

FY 2011

 

EMPLOYEE OPTION AGREEMENT

under the

Hexcel Corporation 2003 Incentive Stock Plan

 

This Employee Option Agreement (the “Agreement”), is entered into as of the
Grant Date, by and between the Optionee and Hexcel Corporation, a Delaware
corporation (the “Company”).

 

The Company maintains the Hexcel Corporation 2003 Incentive Stock Plan (the
“Plan”).  The Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that the Optionee shall be granted a
Stock Option  upon the terms and subject to the conditions hereinafter
contained.  Capitalized terms used but not defined herein shall have the meaning
assigned to them in the Plan.

 

1.                                       Notice of Grant; Acceptance of
Agreement.     The aggregate number of shares granted (the “Option Shares”) and
the Grant Date shall be as set forth under Optionee’s account on Merrill Lynch
Benefits OnLine®.  Optionee will be deemed to accept the terms and conditions of
this Agreement by clicking the “Accept” button on the Merrill Lynch Benefits
OnLine® Award Acceptance screen with regard to the Option.

 

2.                                       Incorporation of Plan.  The Plan is
incorporated by reference and made a part of this Agreement, and this Agreement
shall be subject to the terms of the Plan, as the Plan may be amended from time
to time, provided that any such amendment of the Plan must be made in accordance
with Section IX of the Plan.  The Option granted herein constitutes an Award
within the meaning of the Plan.

 

3.                                       Grant of Option.  Pursuant to the Plan
and subject to the terms and conditions set forth herein and therein, the
Company hereby grants to the Optionee the right and option (the “Option”) to
purchase all or any part of the Option Shares of the Company’s common stock,
$.01 par value per share (the “Common Stock”), which Option is not intended to
qualify as an incentive stock option, as defined in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

4.                                       Purchase Price.  The Purchase Price per
share of the Option Shares is the Fair Market Value per share of Common Stock as
of the Grant Date.

 

5.                                       Terms of Option.

 

(a)                                  Expiration Date; Term.  Subject to
Section 5(c) below, the Option shall expire on, and shall no longer be
exercisable following, the tenth anniversary of the Grant Date. The ten-year
period from the Grant Date to its tenth anniversary shall constitute the “Term”
of the Option.

 

(b)                                 Vesting Period; Exercisability.  Subject to
Section 5(c) below, the Option shall vest and become exercisable at the rate of
33-1/3% of the Option Shares on each of the first three anniversaries of the
Grant Date.

 

--------------------------------------------------------------------------------


 

(c)                                  Termination of Employment; Change in
Control.

 

(i)                                     For purposes of the grant hereunder, any
transfer of employment by the Optionee among the Company and its Subsidiaries
shall not be considered a termination of employment.  Any change in employment
that does not constitute a “separation from service” within the meaning of
Section 1.409A-1(h) of the Treasury Regulations (or any successor provision)
shall not be considered a termination of employment.  Any change in employment
that does constitute a “separation from service” within the meaning of
Section 1.409A-1(h) of the Treasury Regulations (or any successor provision)
shall be considered a termination of employment.

 

If the Optionee’s employment with the Company is terminated for Cause (as
defined in the last Section hereof), the Option, whether or not then vested,
shall be automatically terminated as of the date of such termination of
employment. If the Optionee’s employment with the Company shall terminate other
than by reason of Retirement (as defined in the last Section hereof), Disability
(as defined in the last Section hereof), death or Cause, the Option (to the
extent then vested) may be exercised at any time within ninety (90) days after
such termination (but not beyond the Term of the Option).  The Option, to the
extent not then vested, shall immediately expire upon such termination.

 

If the Optionee dies or becomes Disabled (A) while employed by the Company or
(B) within 90 days after the termination of his or her employment other than for
Cause or Retirement, the Option shall (I) become fully and immediately vested
and exercisable and (II) remain exercisable for one year from the date of death
or Disability (but not beyond the Term of the Option).

 

If the Optionee’s employment terminates by reason of Retirement, (A) the Option
shall, if not fully vested at the time of such termination, continue to vest in
accordance with Section 4(b) above, and (B) the Option shall expire upon the
earlier to occur of the five-year anniversary date of such Retirement and the
expiration of the Term. If the Optionee dies during the five-year period
immediately following the Retirement of the Optionee, the Options shall
(I) become fully and immediately vested and exercisable and (II) remain
exercisable for the remainder of the five-year period from the date of
Retirement (but not beyond the Term of the Option).

 

(ii)                                  In the event of a Change in Control (as
defined in the last Section hereof), the Option shall immediately become fully
vested and exercisable and the post-termination periods of exercisability set
forth in Section 5(c)(i) hereof shall apply, except that the post-termination
period of exercisability shall be extended and the Option shall remain
exercisable for a period of two years from the date of such termination of
employment, if, within two years after a Change in Control, the Optionee’s
employment is terminated by the Company other than by reason of Retirement,
Cause, Disability or death.

 

(d)                                 Forfeiture of Option on Certain Conditions.
Optionee hereby acknowledges that the Company has given or will give Optionee
access to certain confidential, proprietary or trade secret information, which
the Company considers extremely valuable and which provides the Company with a
competitive advantage in the markets in which the Company develops or sells its
products.  The Optionee further acknowledges that the use of such information by
Optionee other than in furtherance of Optionee’s job responsibilities with the
Company would be extremely detrimental to the Company and would cause immediate
and irreparable harm to the

 

2

--------------------------------------------------------------------------------


 

Company.  In exchange for access to such confidential, proprietary or trade
secret information, Optionee hereby agrees as follows:

 

(i)                                     Notwithstanding anything to the contrary
contained in this Agreement, should the Optionee breach the “Protective
Condition” (as defined in Section (ii)), then (A) the Option, to the extent not
previously exercised, shall immediately be cancelled upon such breach, (B) the
Optionee shall immediately deliver to the Company the number of Option Shares
the Optionee received during the 180-day period immediately prior to such breach
and (C) if any Option Shares were sold during the 180-day period immediately
prior to such breach, the Optionee shall immediately deliver to the Company all
proceeds of such sales. “Option Shares” shall mean shares of Common Stock the
Optionee may receive pursuant to this Agreement. The Option Shares and proceeds
to be delivered under clauses (B) and (C) may be reduced to reflect (x) the
exercise price paid by the Optionee in connection with such Option Shares and
(y) the Optionee’s liability for taxes payable on such Option Shares and
proceeds.

 

(ii)                              “Protective Condition” shall mean that (A) the
Optionee complies with all terms and provisions of any obligation of
confidentiality contained in a written agreement with the Company (or a
Subsidiary) signed by the Optionee, or otherwise imposed on Optionee by
applicable law, and (B) during the time Optionee is employed by the Company (or
a Subsidiary) and for a period of one year after the Optionee’s employment with
the Company (or a Subsidiary) terminates, the Optionee does not engage, in any
capacity, directly or indirectly, including but not limited to as employee,
agent, consultant, manager, executive, owner or stockholder (except as a passive
investor holding less than a 5% equity interest in any enterprise), in any
business enterprise then engaged in competition with the business conducted by
the Company anywhere in the world; provided, however, that the Optionee may be
employed by a competitor of the Company within such one year period so long as
the duties and responsibilities of Optionee’s position with such competitor do
not involve the same or substantially similar duties and responsibilities as
those performed by the Optionee for the Company (or a Subsidiary) in a business
segment of the new employer which competes with the business segment(s) with
which the Optionee worked or had supervisory authority over while employed by
the Company (or a Subsidiary).

 

(iii)                               In the event any of clauses 5(d)(i), (ii) or
(iii) are unenforceable in the jurisdiction in which the Optionee is employed on
the date hereof, such clause(s) nevertheless shall be enforceable to the full
extent permitted by the laws of the jurisdiction(s) in which the Optionee
engages in any activity prohibited by this clause 5(d).

 

(iv)                              Notwithstanding any other provision in the
Plan or this Agreement to the contrary, whenever the Company may be entitled or
required by law, Company policy or the requirements of an exchange on which the
Company’s shares are listed for trading, to cause an Award to be forfeited or to
recoup compensation paid to the Optionee pursuant to the Plan, the Optionee
shall accept such forfeiture and comply with any Company request or demand for
recoupment.

 

6.                                       Adjustment Upon Changes in
Capitalization.

 

(a)                                  The aggregate number of Option Shares and
the Purchase Price shall be proportionately adjusted by the Committee for any
increase or decrease in the number of issued shares of Common Stock resulting
from a subdivision or consolidation of shares or other capital adjustment, or
the payment of a stock dividend or other increase or decrease in such shares,
effected without receipt of consideration by the Company, or other change in
corporate or

 

3

--------------------------------------------------------------------------------


 

capital structure.  The Committee shall also make the foregoing changes and any
other changes, including changes in the classes of securities available, to the
extent reasonably necessary or desirable to preserve the intended benefits under
this Agreement in the event of any other reorganization, recapitalization,
merger, consolidation, spin-off, extraordinary dividend or other distribution or
similar transaction involving the Company.

 

(b)                                 Any adjustment under this Section 6 in the
number of Option Shares and the Purchase Price shall be subject to Section 13
below and shall apply to only the unexercised portion of the Option. If
fractions of a share would result from any such adjustment, the adjustment shall
be rounded down to the nearest whole number of shares.

 

7.                                       Method of Exercising Option and
Withholding.

 

(a)                                  The Option shall be exercised by the
delivery by the Optionee to the Company at its principal office (or at such
other address as may be established by the Committee) of written notice of the
number of Option Shares with respect to which the Option is exercised,
accompanied by payment in full of the aggregate Purchase Price for such Option
Shares.  Payment for such Option Shares shall be made (i) in U.S. dollars by
personal check, bank draft or money order payable to the order of the Company,
or by money transfers or direct account debits to an account designated by the
Company; (ii) through the delivery of shares of Common Stock with a Fair Market
Value equal to the total payment due from the Optionee; (iii) pursuant to a
“cashless exercise” program if such a program is established by the Company; or
(iv) by any combination of the methods described in (i) through (iii) above.

 

(b)                                 The Company’s obligation to deliver shares
of Common Stock upon the exercise of the Option shall be subject to the payment
by the Optionee of applicable federal, state, local and other withholding tax,
if any.  The Company or a Subsidiary shall, to the extent permitted by law, have
the right to deduct from any payment of any kind, including Option Shares
otherwise due to the Optionee any federal, state, local or other taxes required
to be withheld with respect to such payment.

 

8.                                       Transfer.  The Option is not
transferable otherwise than by will or the laws of descent and distribution, and
the Option may be exercised during the Optionee’s lifetime only by the
Optionee.  Any attempt to transfer the Option in contravention of this Section 8
is void ab initio.  The Option shall not be subject to execution, attachment or
other process.

 

9.                                                   No Rights in Option
Shares.  The Optionee shall have none of the rights of a stockholder with
respect to the Option Shares unless and until shares of Common Stock are issued
upon exercise of the Option.

 

10.                                             Issuance of Shares.  Any shares
of Common Stock to be issued to the Optionee under this Agreement may be issued
in either certificated form, or in uncertificated form (via the Direct
Registration System or otherwise).

 

11.                                             No Right to Employment.  Nothing
contained herein shall be deemed to confer upon the Optionee any right to remain
as an employee of the Company.

 

12.                                             Section 409A

 

(a)                                  It is intended that this Agreement comply
in all respects with the requirements of Sections 409A(a)(2) through (4) of the
Code and applicable Treasury Regulations and other

 

4

--------------------------------------------------------------------------------


 

generally applicable guidance issued thereunder (collectively, the “Applicable
Regulations”), and this Agreement shall be interpreted for all purposes in
accordance with this intent.

 

(b)                                 Notwithstanding any term or provision of
this Agreement (including any term or provision of the Plan incorporated herein
by reference), the parties hereto agree that, from time to time, the Company
may, without prior notice to or consent of the Optionee, amend this Agreement to
the extent determined by the Company, in the exercise of its discretion in good
faith, to be necessary or advisable to prevent the inclusion in the Optionee’s
gross income pursuant to the Applicable Regulations of any compensation intended
to be deferred hereunder. The Company shall notify the Optionee as soon as
reasonably practicable of any such amendment affecting the Optionee.

 

(c)                                  In the event that the amounts payable under
this Agreement are subject to any taxes, penalties or interest under the
Applicable Regulations, the Optionee shall be solely liable for the payment of
any such taxes, penalties or interest.

 

13.                                 Modifications; Extensions.

 

(a)                                  Notwithstanding any term or provision of
this Agreement (including any term or provision of the Plan incorporated herein
by reference), (i) no Modification shall be made in respect to the Option if
such Modification would result in the Option constituting a deferral of
compensation, and (ii) no Extension shall be made in respect to the Option if
such Extension would result in the Option having an additional deferral feature
from the Grant Date, in each case within the meaning of applicable Treasury
Regulations under Code section 409A.

 

(b)                                 Subject to subsection (d) below, a
“Modification” for purposes of subsection (a) means any change in the terms of
the Option that may provide the Optionee with a direct or indirect reduction in
the Purchase Price of the Option, regardless of whether the Optionee in fact
benefits from the change in terms.

 

(c)                                  Subject to subsection (d) below, an
“Extension” for purposes of subsection (a) means either (i) the provision to the
Optionee of an additional period of time within which to exercise the Option
beyond the time originally prescribed, or (ii) the conversion or exchange of the
Option for a legally binding right to compensation in a future taxable year, or
(iii) the addition of any feature for the deferral of compensation to the terms
of the Option, or (iv) any renewal of the Option that has the effect of
(i) through (iii) above.

 

(d)                                 Notwithstanding subsections (b) and
(c) above, it shall not be a Modification or an Extension, respectively, to
change the terms of an Option in any of the ways or for any of the purposes
provided in applicable Treasury Regulations or other guidance under Section 409A
of the Code as not resulting in a Modification or Extension for purposes of that
section.  In particular, it shall not be an Extension to extend the exercise
period of the Option to a date no later than the earlier of (i) the latest date
upon which the Option could have expired by its original terms under any
circumstances or (ii) the 10th anniversary of the Grant Date.

 

14.                                 Governing Law/Jurisdiction.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware without reference to principles of conflict of laws.

 

15.                                 Resolution of Disputes.  Any disputes
arising under or in connection with this Agreement shall be resolved by binding
arbitration before three arbitrators constituting an

 

5

--------------------------------------------------------------------------------


 

Employment Dispute Tribunal, to be held in Connecticut in accordance with the
commercial rules and procedures of the American Arbitration Association. 
Judgment upon the award rendered by the arbitrator shall be final and subject to
appeal only to the extent permitted by law.  Each party shall bear such party’s
own expenses incurred in connection with any arbitration. Anything to the
contrary notwithstanding, each party hereto has the right to proceed with a
court action for injunctive relief or relief from violations of law not within
the jurisdiction of an arbitrator.

 

16.                                 Notices.  Any notice required or permitted
under this Agreement shall be deemed given when delivered personally, or when
deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Optionee at the last address specified in Optionee’s
employment records, or such other address as the Optionee may designate in
writing to the Company, or to the Company, Attention:  Corporate Secretary, or
such other address as the Company may designate in writing to the Optionee.

 

17.                                 Failure To Enforce Not a Waiver.  The
failure of either party hereto to enforce at any time any provision of this
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.

 

18.                                 Miscellaneous.  This Agreement cannot be
changed or terminated orally.  This Agreement and the Plan contain the entire
agreement between the parties relating to the subject matter hereof.  The
section headings herein are intended for reference only and shall not affect the
interpretation hereof.

 

19.                                 Definitions.  For purposes of this
Agreement:

 

(I)                                    “Affiliate” of any Person shall mean any
other Person that directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such first Person. 
The term “Control” shall have the meaning specified in Rule 12b-2 under the
Exchange Act;

 

(II)                                “Beneficial Owner” (and variants thereof)
shall have the meaning given in Rule 13d-3 promulgated under the Exchange Act
modified to reflect ownership pursuant to Section 318(a) of the Code;

 

(III)                            “Cause” shall mean any (A) willful and
continued failure by the Optionee to obey the reasonable instructions of a
person to whom he reports, (B) willful and continued neglect by the Optionee of
his duties and obligations as an employee of the Company or (C) willful
misconduct of the Optionee or other actions in bad faith by the Optionee which
are to the detriment of the Company including, without limitation, conviction of
a felony, embezzlement or misappropriation of funds or conviction of any act of
fraud. For purposes of the foregoing, no act or failure to act on the Optionee’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Optionee not in good faith and without the reasonable belief that the Optionee’s
act, or failure to act, was in the best interest of the Company;

 

(IV)                            “Change in Control” shall mean any of the
following events:

 

(1)                                  any Person is or becomes the Beneficial
Owner, directly or indirectly, of more than 50% of either (A) the combined fair
market value of the then outstanding stock of the Company (the “Total Fair
Market Value”) or (B) the combined voting power of the then outstanding
securities entitled to vote generally in the election of directors of

 

6

--------------------------------------------------------------------------------


 

the Company (the “Total Voting Power”); excluding, however, the following:
(i) any acquisition by the Company or any of its Controlled Affiliates, (ii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Controlled Affiliates, (iii) any Person
who becomes such a Beneficial Owner in connection with a transaction described
in the exclusion within paragraph (4) below and (iv) any acquisition of
additional stock or securities by a Person who owns more than 50% of the Total
Fair Market Value or Total Voting Power of the Company immediately prior to such
acquisition; or

 

(2)                                  any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company that, together with
any securities acquired directly or indirectly by such Person within the
immediately preceding twelve-consecutive month period, represent 40% or more of
the Total Voting Power of the Company; excluding, however, any acquisition
described in subclauses (i) through (iv) of subsection (1) above; or

 

(3)                                  a change in the composition of the Board
such that the individuals who, as of the effective date of this Agreement,
constitute the Board (such individuals shall be hereinafter referred to as the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, for purposes of this definition, that any
individual who becomes a director subsequent to such effective date, whose
election, or nomination for election by the Company’s stockholders, was made or
approved by a vote of at least a majority of the Incumbent Directors (or
directors whose election or nomination for election was previously so approved)
shall be considered an Incumbent Director; but, provided, further, that any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person or legal entity
other than the Board shall not be considered an Incumbent Director; provided
finally, however, that, as of any time, any member of the Board who has been a
director for at least twelve consecutive months immediately prior to such time
shall be considered an Incumbent Director for purposes of this definition, other
than for the purpose of the first proviso of this definition; or

 

(4)                                  there is consummated a merger or
consolidation of the Company or any direct or indirect Subsidiary of the Company
or a sale or other disposition of all or substantially all of the assets of the
Company (“Corporate Transaction”); excluding, however, such a Corporate
Transaction (A) pursuant to which all or substantially all of the individuals
and entities who are the Beneficial Owners, respectively, of the outstanding
Common Stock of the Company and Total Voting Power immediately prior to such
Corporate Transaction will Beneficially Own, directly or indirectly, more than
50%, respectively, of the outstanding common stock and the combined voting power
of the  then outstanding common stock and the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of the company resulting from such Corporate Transaction (including, without
limitation, a company which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction of the Outstanding Common Stock
and Total Voting Power, as the case may be, and (B) immediately following which
the individuals who comprise the Board immediately prior thereto constitute at
least a majority of the board of directors of the company resulting from such
Corporate Transaction (including, without limitation, a

 

7

--------------------------------------------------------------------------------


 

company which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries);

 

provided, however, that notwithstanding anything to the contrary in subsections
(1) through (4) above, an event which does not constitute a change in the
ownership of the Company, a change in the effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
each as defined in Section 1.409A-3(i)(5) of the Treasury Regulations (or any
successor provision), shall not be considered a Change in Control for purposes
of this Agreement;

 

(V)                                “Disability” and “Disabled” shall have the
same meaning as in the Company’s then current long term disability plan;

 

(VI)                            “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) of the Exchange Act and shall include “persons acting as a group” within
the meaning of Section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations (or any
successor provision); and

 

(VII)                        “Retirement” shall mean termination of the
Optionee’s employment, other than by reason of death or Cause, either (A) at or
after age 65 or (B) at or after age 55 after five (5) years of employment by the
Company (or a Subsidiary thereof).

 

8

--------------------------------------------------------------------------------